 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6

 7
     FREDERICK DOUGLAS MAY, JR.,                         Case No. C18-799-TSZ
 8
                    Plaintiff,                           ORDER REVERSING AND REMANDING
 9                                                       CASE FOR FURTHER ADMINISTRATIVE
            v.                                           PROCEEDINGS
10

11   COMMISSIONER OF SOCIAL SECURITY,

12                  Defendant.

13

14          The Court, having reviewed the Report and Recommendation of the Honorable James P.
15   Donohue, docket no. 10, concerning a stipulation of the parties, docket no. 9, does hereby find
16   and ORDER:
17          (1)     The Report and Recommendation is ADOPTED;
18          (2)     The final decision of the Commissioner is REVERSED and the case is
19   REMANDED to the Social Security Administration for further administrative proceedings
20   consistent with the Report and Recommendation; and
21          (3)     The Clerk of the Court is directed to send copies of this Order to the parties and to
22   Judge Donohue.
23          DATED this 17th day of December, 2018.
24

25                                                        A
                                                          Thomas S. Zilly
26
                                                          United States District Judge



     ORDER
     PAGE - 1
